Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-19 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


1)  Claim limitations [1, 11]:
 “ a power module to receive an external power source”
“ a power quality detecting module coupled  to the power module and storage device 

have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  a power module”
 “ a power quality detecting module”
coupled with functional language 
to receive an external power source
coupled  to the power module and storage device 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11 have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  a power module” [Page 4 lines 14-15]
 “a power quality detecting module”[ Page 9, lines 15-19]

 2) Claim limitations [5]:
 “ a mainboard module , electrically connected to the power module”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  a mainboard  module”
coupled with functional language 
electrically connected to the power module 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  a mainboard  module” [page 4 line 20; Page 5 lines 2-5; Fig.1 ]

3) Claim limitations [10]:
 “  a determining and counting unit, coupled to the ADC, to determine a voltage level and the quality parameter of the first internal voltage”

have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  a determining and counting unit”
coupled with functional language 
coupled to the ADC, to determine a voltage level and the quality parameter of the first internal voltage
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  a determining and counting unit” [Page 9 lines 19-28; Fig.6]



If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 are    rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
a)   Regarding claim 3,  the claim recites " a first alarm signal “, it is unclear whether it is different from  “ a first alarm signal “ as recited in claim 1. 
Examiner interprets as the first alarm signal as recited in claim 1.   

           b) Regarding claim 5, limitation “a mainboard module, electrically connected to the power module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
       Regarding claim 5, the specification discloses “a mainboard module electrically connected to the power board module…. The storage device 14 can also be separate from the mainboard module 12. For example, the storage device 14 is electrically connected to the motherboard module through a transmission line and a sequence of Serial 5 Advanced Technology Attachment interface (SATA)”, [ page  4 line 20; page 5 lines 2-5; Fig.1] . However it is not clear whether the motherboard module is the mainboard module or not.
    Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, 8, 10, 11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dishman et.al. (U.S Patent Application Publication 2010/0169031; hereinafter “Dishman”) in view of Stickel et.al. (U.S Patent Application Publication 2016/0077560; hereinafter “Stickel”)

Regarding claims 1, 11 Dishman discloses, A power quality detecting system, comprising: 


a power module [“a power supply 106”, Fig.2] to receive an external power source [“...an AC power connection 210, and a power plug 212..”, 0045; Fig.2] and to convert the external power source into a first internal voltage [“The power supply 106 may supply one or more DC voltages 204 to the computer 202 through a direct connection, over a bus, etc. Other required DC voltages may be provided by DC-DC converters (not shown)”, 0047];
a storage device [“The load 108 typically includes electronic components, data storage devices, processors”, 0041; “a computer 202 that is an embodiment of the load 108...” 0046]; and
 a power quality detecting module [“power failure detection apparatus 110 “, Fig.2] coupled to the power module and the storage device [0047],
 wherein the power quality detecting module determines a quality parameter of the first internal voltage according to a waveform of the first internal voltage [“The power failure detection apparatus 110 includes a sampling module 302..”, 0048; “The power plug 212 sources the AC power source 104 to receive AC input power, having a predetermined frequency and a corresponding predetermined period. The AC input power is rectified by a rectifier 602. An analog-to-digital ("A/D") converter 604 samples the output of the rectifier 602 at a sampling frequency 606 which is a multiple of the predetermined frequency, to sample the amplitude at known points within the predetermined period. The rectifier 602 and A/D converter 604 may comprise the sampling module 302.” 0070; “..As can be seen, the rectified power waveform 706 has an amplitude which is substantially the absolute value of that of the power waveform 702…” 0074; Fig.7. (i.e determining the amplitude of the voltage according to the  wave form  of the input voltage. The amplitude corresponds to the quality parameter)], and determines whether a first alarm signal is generated according to the quality parameter of the first internal voltage [0056; “The power failure detection apparatus 110 includes a warning module 308 that asserts an early power off warning ("EPOW") signal 310 if a predetermined number of the most recent comparison results each indicate that the sampled amplitude is smaller in absolute value than the stored threshold amplitude. ..If on the other hand, the 100 accumulated comparison results each indicate that the sampled amplitude is less than the corresponding stored threshold amplitude, the warning module 308 asserts the EPOW signal 310.”, 0059; “…. The warning module 308 may assert one or more EPOW signals 310 in various forms, 0060].

 However Dishman does not expressly disclose wherein the storage device receives the first internal voltage through the power quality detecting module

 In  the same field of endeavor ( e.g. detecting the power delivered  from an external power supply to the memory system  with respect to a predetermined threshold value to reduce overheating  and/or tripping of the power supply), Stickel teaches,
wherein the storage device receives the first internal voltage through the power quality detecting module [“The power delivery circuitry 18 is configured to deliver power from the external power supply 14 to the memory system 16 of the memory device 12. “, 0015; “the power path controller 28 is configured to detect an amount of power or energy supplied from the external power supply 14 to the memory (i.e the power (internal voltage) received by the memory system is monitored and controlled by comparing with a predetermined threshold and delivered to the memory system)] 
 Further Stickel also teaches a power quality detecting module [“power delivery circuitry 18”, Fig.2] coupled to the power module [“External power supply 14”, Fig.2 and the storage device [“Memory system 16”, Fig.2].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dishman with Stickel. Stickel’s teaching of controlling the power path to direct sufficient power to the memory system will substantially improve Dishman’s system to utilize more power than the external power supply is capable of providing without overloading the external power supply and improve performance of the computing device by storing the additional power from the external power supply in an board energy storage [0032].




a mainboard module, electrically connected to the power module [“The AC input power is rectified by a rectifier 602.  An analog-to-digital ("A/D") converter 604 samples the output of the rectifier 602.” 0070; “The A/D converter 604 provides a digitally encoded sampled amplitude 608 to an embedded computer 610.”, 0071; Fig.6]; and 
a processor configured on the mainboard module, the processor coupled to the storage device via the mainboard module [“The embedded computer 610 may be comprised of a hardware platform and a software stack.  The hardware platform may comprise one or more processors,” 0071];
 wherein the first alarm signal is provided to an operation system executed in the processor [“The software stack may comprise firmware, an operating system, and applications.  The comparison module 304, the accumulation module 306, and the warning module 308 may comprise software running on the embedded computer 610, yielding the EPOW signal 3 10”, 0071]. 

Regarding claims 6, 15, Dishman discloses, the power quality detecting module determining a waveform pattern of the first internal voltage from a plurality of waveform patterns to generate a detecting result which indicates status of the power module [“...As can be seen, the rectified power waveform 706 has an amplitude which is substantially the absolute value of that of the power waveform 702… ”, 0074; Fig.7.  “The accumulation module 306 may then accumulate a consecutive sequence of most recent comparison results 732… ”, 0077-0078].


  
Regarding claims 8,18 Dishman discloses ,  the power quality detecting module detecting a waveform pattern of the first internal voltage to generate a detecting result[0077-0078], and a controller of the storage device perform one of a plurality of programming modes to program data according to the detecting result[“baseboard management controller ("BMC")..”, 0044;  “if the EPOW signal 310 is asserted 1004, then the primary computer 202-1 saves 1006 any desired volatile data in the storage subsystem 502.   ...” 0081].  

Regarding claim 10, Dishman discloses, the power quality detecting module comprising:  
13an analog to digital converter (ADC) to convert an analog voltages of the first internal voltage into digital form [“...an analog-to-digital ("A/D") converter 604 samples the output of the rectifier 602 at a sampling frequency 606...” 0070]; 
a determining and counting unit, coupled to the ADC, to determine a voltage level and the quality parameter of the first internal voltage [“The comparison module 304 running on the embedded computer 610 may then successively compare each 

Regarding claim 17, Dishman discloses, wherein the detecting results indicates a status of the power module [0074; 0077-0078].




Claims 2, 3, 4, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dishman in view of Stickel  as applied to claims 1, 11 further in view of Kim (U.S Patent Application Publication 2019/0113567)

Regarding claims 2, 12 Dishman discloses, wherein the quality parameter is determined based on a first number of times that the first internal voltage is greater in a predetermined time [0077-0078], a second number of times that the first internal voltage is in the predetermined time [0056; “a predetermined number of the most recent comparison results each indicate that the sampled amplitude is smaller in absolute value than the stored threshold amplitude.  For example, if the accumulation module 306 accumulates 100 comparison results and one, ten, twenty or any number ( i.e determining the  first internal voltage is greater or lesser based on the number of times the sample amplitude is above or below the stored threshold amplitude ) ], or a combination of the first number of times and the second number of times

However Dishman does not expressly disclose first internal voltage is greater than a first high voltage threshold, first internal voltage is less than a first low voltage threshold
 In the same field of endeavor (e.g. controlling an AC power supply from a power outlet by monitoring and analyzing the quality characteristics of the AC power supply), Kim teaches,

first internal voltage is greater than a first high voltage threshold, first internal voltage is less than a first low voltage threshold [ “…the AC power supply quality characteristics comprises a plurality of: a voltage, a frequency, a voltage unbalance, voltage harmonic distortion, current harmonic distortion, electrical noise, power factor, and power consumption. ..”, 0039 “……The processor(s) 151, 153 may be configured to send a block activation signal 155 to protection circuit 120 if the AC power supply quality characteristics are outside of the thresholds (e.g., exceed upper thresholds and/or fall below lower thresholds).  The processor(s) 151, 153 may be configured to send alerts to the ultrasound system 200 or any suitable computing device (i.e. comparing the input voltage with upper and lower thresholds and sending alerts to the computing device)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dishman in view of Stickel with Kim. Kim’s teaching of   a protection circuit  to prevent the AC power input  from being output from the AC power supply quality monitoring system  will substantially improve Dishman in view of Stickel ‘s system to prevent damage to the computing system by analyzing  various power quality characteristics with plurality of thresholds/ limits .

Regarding claims 3, 13, Dishman  discloses  teaches wherein when the first number of times is greater than a first predetermined number[0059; 0077-0078]  and/or the second number of times is greater than a second predetermined number, 
a power quality detecting module [“power failure detection apparatus 110 “, Fig.2]

Kim teaches the power quality detecting module transmits a first alarm signal. [0021]  

Regarding claims 4, 14, Kim does not expressly disclose wherein when the first internal voltage is greater than a second high voltage threshold and/or the first internal voltage is less than a second low voltage threshold, the power 12quality detecting module transmits a second alarm signal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to transmit  a second alarm signal when the first internal voltage is greater than a second high voltage threshold and/or the first internal voltage is less than a second low voltage threshold, as Kim teaches  determining AC power supply quality characteristics with plurality of  thresholds (e.g., exceed upper thresholds and/or fall below lower thresholds) and sending  alerts to prevent damage of an ultrasound or any suitable computing device [0021;0029], 


Claims9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dishman in view of Stickel  as applied to claims 1, 11 further in view of Watanabe  (U.S Patent Application Publication 2016/0329103)
Regarding claims 9, 19 Dishman, Stickel teaches the limitations outlined in claims 8, 16. However Dishman, Stickel does not expressly discloses wherein the plurality of programming modes comprises a one-bit-per-cell (lbpc) programming mode and a two-bit-per-cell (2bpc) programming mode.  

Watanabe teaches, 

programming modes comprises a one-bit-per-cell (lbpc) programming mode and a two-bit-per-cell (2bpc) programming mode.  [ “Each memory cell operated in the 2LC programming mode is configured to store one bit of data…”, 0066; “each of the memory cells including four states is also referred as being operated in a four level cell (4LC) programming mode.  Each memory cell operated in the 4LC programming mode is configured to store two bits of data.” 0068;” After degradation occurs, the peaks of the threshold voltage distribution of those memory cells become flatter and wider.  FIG. 14a shows, for example, the degraded erased state voltage and the degraded programmed state voltage of each memory cell.  In the present exemplary embodiment, after performing the above operations of analyzing the gap between the erased state voltage and the programmed state voltage of each memory cell and assigning a specific programming mode to each memory cell, the memory cells with threshold voltages locating in the voltage range .DELTA.V may be assigned to operate in the 2LC programming mode (shown as FIG. 14b) owing to said gaps of those memory cells are too narrow, while the memory cells with threshold voltages not locating in the voltage range .DELTA.V may be maintained to be operated in the 4LC programming mode (shown as FIG. 14c).  For example, in the present exemplary embodiment, the voltage range .DELTA.V may be regarded as the first threshold value”, 0081].

.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wang U.S Patent Application Publication 2013/0346670, teaches a method for controlling data-write operation of a mass storage device according to sensed input voltage of a memory unit.  
Fujii  U.S Patent Application Publication 2016/0320822, teaches a power source controller includes: an instruction controller that issues an instruction for power source control to a power source device that supplies an object device with electric power; an abnormality detector that monitors a state of electric power output from the power source device and detects an abnormality of the electric power supplied to the object device

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAYATHRI SAMPATH/           Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187